Reasons for Allowance
Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses an interface configured to communicate with a server located remote to a room of the hospitality establishment, the server including: a housing securing inputs, outputs, a processor, non- transitory memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the storage providing access to a database including a plurality of media source files populated substantially contemporaneously with execution of a technical protocol to make an entertainment center in the room ready for use, the media source files being relative to guest room spaces inside the room; and the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to render a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, annotate the graphical representation of the room and the plurality of other rooms, with data relative to the technical protocol, to indicate room availability, annotate, in response to receiving the room as a selected room, the graphical representation of the selected room with room reservation data, annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room, and execute a reservation for the selected room.
The prior art of Steinberg (U.S. Pub. No. 2018/0101793 A1) discloses a system and method that allow a customer of a hotel property to search and book a hotel room via the customer's mobile device is disclosed. The system allows the customer to validate credentials to log in to the system, allows the customer to formulate a search query for locating available rooms, and then identifies available rooms that match the customer's search query as well as other customer preferences and hotel property preferences
The prior art of Gerstner (U.S. Pub. No. 2012/0066275 A1) discloses techniques are provided herein for creating a database that maintains information about hundreds or thousands of hotel rooms.
The prior art of EOM  (U.S. Pub. No. 2017/0068926  A1) discloses a server that manages a room in a room management system including at least one terminal and a gateway includes: a communication unit including communication circuitry configured to transmit and receive information; and a controller configured to determine a room status and to assign a housekeeper to the room based on the room status and to transmit room information to a housekeeper terminal and to receive and update a housekeeping status from the housekeeper terminal
The prior art of Cowtan (U.S. Pub. No. 2009/0031246 A1) discloses a unified single-window viewing system that permits the user to navigate through photographic, panoramic and moving video images contained in the tour by means of interactive plans or maps, in addition to other navigational tools. While the present invention gives users the ability to view images and plans simultaneously, it also provides a method for delivering a vast and variable amount of additional information, using different media, about the subject of the tour in an adjacent pane, all from within a unified single-window
Inter alia, independent claims 19 and 20, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426